PER CURIAM.
Jackson sued the O. Hommel Company for breach of a contract of employment. He said he was discharged before the end of the term of his engagement. The O. Hommel Company said he resigned. The jury by their verdict for the plaintiff settled that question on evidence which, if sufficient, and on the law which, if correctly charged, validate the judgment.
The controversy revolved mainly around two issues: (a) Whether or not there was an accord and satisfaction; and (b) whether or not the employee should have tendered performance after the employer had withdrawn notice of his dismissal.
The judgment is affirmed on the reasoning of the learned trial judge in his opinion sur motion for new trial, and on a finding that the evidence, which was submitted upon proper instructions, is sufficient to sustain the verdict.